 8:13-cr-00106-JFB-SMB Doc # 541 Filed: 08/13/20 Page 1 of 1 - Page ID # 4175


                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA
UNITED STATES OF AMERICA,
                    Plaintiffs,
                                                               8:13CR106
       vs.
                                                                ORDER
DAVID WILLIAM PEER,
                    Defendants.




      This matter is before the Court on the request of the defendant seeking

compassionate release. Filing No. 536. Thereafter, this Court entered a stay order,

pending defendant’s exhaustion of administrative remedies. Filing No. 538. Defendant

has exhausted his administrative remedies. Filing No. 540.

      ACCORDINGLY, THE COURT HEREBY ORDERS THAT:

      1. The Public Defender’s office, Dave Stickman, is appointed to represent the

         defendant. Dave Stickman is ordered to file any new motions and briefs within

         10 days of the date of this Order.

      2. The government is ordered to respond to this motion for release, Filing No. 536,

         within 10 days of the defendant’s response as set forth in #1 above.

      3. The United States Probation office in Omaha, Nebraska is ordered to do an

         investigative report and obtain the relevant medical records in this case within

         10 days of the date of this Order.


      Dated this 13th day of August, 2020.
                                               BY THE COURT:

                                               s/ Joseph F. Bataillon
                                               Senior United States District Judge
